Order insofar as appealed from unanimously reversed on the law without costs, motion denied with leave to renew upon the completion of discovery and complaint against defendant Borg-Warner Protective Services Corporation, d/b/a Burns International Security Services, reinstated. Memorandum: Supreme Court erred in granting the motion of defendant Borg-Warner Protective Services Corporation, d/b/a Burns International Security Services, for summary judgment dismissing the complaint against it. The motion is premature because there has been no reasonable opportunity for discovery (see, Urcan v Cocarelli, 234 AD2d 537). We therefore deny the motion with leave to renew upon the completion of discovery. (Appeal from Order of Supreme Court, Erie County, Mahoney, J. — Summary Judgment.) Present— Green, J. P., Pine, Hayes, Scudder and Bums, JJ.